DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/07/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan et al. (2018/0039052), hereinafter Khan.
Regarding claim 1, Khan discloses, in figure 2, a method, comprising:  assembling a first lens (26, lens element) and a second lens (32, lens element) to form a first optical assembly (20, optical system) in a first assembly and validation line (paragraph 0027 discloses optical system 20 includes lens elements 26 and 32) (paragraph 0022 discloses the optical system 20 and display system 40 are included in glasses 10);  testing the first optical assembly in the first assembly and validation line (paragraph 0020 discloses by performing an adjustment using the lens unit adjusting section 13 while at the same time checking the area measurement results of the beam spots s1-s5 using the monitor 12C, it is possible to manually adjust the focus position of the lens unit 2);  securing a coupling between the first lens and the second lens if a testing result satisfies a predetermined condition (paragraph 0020 discloses by performing an adjustment using the lens unit adjusting section 13 while at the same time checking the area measurement results of the beam spots s1-s5 using the monitor 12C, it is possible to manually adjust the focus position of the lens unit 2); disassembling the first optical assembly into the first lens and the second lens if the testing result does not satisfy the predetermined condition (paragraph 0052 discloses Lens elements 32 and 26 can then be rotated relative to one another while polarization ellipticity is measured. Once it is determined that the quarter wave plate 28 is aligned satisfactorily to reflective polarizer 30, the components of optical system 20 can be bonded together to preserve alignment); prior to stacking the first lens and the second lens to form a second optical assembly, adjusting at least one of an optical center, a tilt, or a polarimetric angle of at least one of the first lens or the second lens in a second assembly and validation line (paragraph 0051 discloses the use of a polarimeter to measure through optical system 20 during alignment to determine how much ellipticity is present an to use this information in guiding the alignment during assembly); and stacking the first lens and the second lens to form the second optical assembly (paragraph 0051 discloses lens elements 26 and 32 can then be rotated relative to one another while polarization ellipticity is measured); and assembling the first lens and the second lens to form an optical assembly (paragraph 0027 discloses an optical system 20 includes lens elements 26 and 32).
Regarding claim 2, Khan discloses, in figure 2, a method, wherein testing the first optical assembly in the first assembly and validation line further comprises: emitting, by a display disposed at a first side of the first optical assembly, a first image light to the first optical assembly; transmitting, by the first optical assembly, the first image light as a second image light; and capturing, via an image capturing device disposed at a second side of the first optical assembly, the second image light transmitted through the first optical assembly (paragraph 0021 discloses light-emitting diodes for providing a user with visual output and cameras for capturing images of the user’s surrounding).
Regarding claim 3, Khan discloses, in figure 2, a method, wherein testing the first optical assembly in the first assembly and validation line further comprises:  examining at least one of a contrast or a ghosting effect of a pattern formed by the second image light captured by the image capturing device (paragraphs 0034 and 0048).
Regarding claim 6, Khan discloses, in figure 2, a method, when prior to stacking the first lens (26, lens element) and the second lens (32, lens element) to form the second optical assembly (paragraph 0027 discloses optical system 20 includes lens elements 26 and 32) (paragraph 0022 discloses the optical system 20 and display system 40 are included in glasses 10), adjusting at least one of an optical center, a tilt, or a polarimetric angle of at least one of the first lens or the second lens in a second assembly and validation line (paragraph 0051 discloses the use of a polarimeter to measure through optical system 20 during alignment to determine how much ellipticity is present an to use this information in guiding the alignment during assembly) further comprises: performing a polarimetric measurement for at least one of the first lens or the second lens, and adjusting the polarimetric angle of at least one of the first lens or the second lens when polarimetric measurement does not satisfy the predetermined polarimetric condition (paragraph 0051 discloses the use of a polarimeter to measure through optical system 20 during alignment to determine how much ellipticity is present an to use this information in guiding the alignment during assembly).
Regarding claim 7, Khan discloses, in figure 2, a method, performing a polarimetric measurement for at least one of the first lens or the second lens, and adjusting the polarimetric angle of at least one of the first lens or the second lens when polarimetric measurement does not satisfy the predetermined polarimetric condition (paragraph 0051 discloses the use of a polarimeter to measure through optical system 20 during alignment to determine how much ellipticity is present an to use this information in guiding the alignment during assembly) further comprises:  performing a measurement relating to a polarization effect of a quarter-wave plate (28, quarter wave plate) included in at least one of the first lens or the second lens (26 and 32, lens elements), and performing a quarter-wave plate angle adjustment when the measurement does not satisfy a predetermined condition relating to the polarization effect of the quarter-wave plate (paragraph 0051 discloses a quart wave plate 28 can be bonded to the lens element 26 and the lens element can then be rotated while measuring polarization ellipticity).
Regarding claim 8, Khan discloses, in figure 2, a method, further comprising recording a quarter-wave plate angle when the measurement satisfies the predetermined condition relating to the polarization effect of the quarter-wave plate (paragraph 0054 discloses quarter wave plates in system 28 may be formed from multiple layers of retarder films laminated together. The layers of retarder films may be oriented at angles to one another so that together they act as a quarter wave plate with reduced variation in retardation as measured in waves over a broader spectral bandwidth).
Regarding claim 9, Khan discloses, in figure 2, a method, performing a polarimetric measurement for at least one of the first lens or the second lens, and adjusting the polarimetric angle of at least one of the first lens or the second lens when polarimetric measurement does not satisfy the predetermined polarimetric condition (paragraph 0051 discloses the use of a polarimeter to measure through optical system 20 during alignment to determine how much ellipticity is present an to use this information in guiding the alignment during assembly) further comprises:  performing a measurement relating to a polarization effect of a reflective polarizer (30, reflective polarizer) included in at least one of the first lens or the second lens (26 and 32, lens element) (paragraph 0051), and performing a reflective polarizer angle adjustment when the measurement does not satisfy a predetermined condition relating to the polarization effect of the reflective polarizer (paragraph 0051 discloses a reflective polarizer 30 can be bonded to the lens element 32 and the lens element can then be rotated while measuring polarization ellipticity).
Regarding claim 10, Khan discloses, in figure 2, a method, further comprising recording a reflective polarizer angle when the measurement relating to the polarization effect of the reflective polarizer (30, reflective polarizer)satisfies the predetermined condition relating to the polarization effect of the reflective polarizer (30, reflective polarizer) (paragraph 0051).
Regarding claim 11, Khan discloses, in figure 2, a method, further comprising: coupling a display (40, display system) to the second optical assembly (20, optical system) (paragraphs 0018 and 0020) (paragraph 0022 discloses the optical system 20 and the display system 40 are supported in the housing 12 of glasses 10); and performing an alignment validation of the first lens (26, lens element) and the second lens (32, lens element) included in the second optical assembly using the display disposed at a firs side of the second optical assembly (paragraph 0051) and an image capturing device (camera) disposed at a second side of the second optical assembly (paragraph 0021).
Regarding claim 12, Khan discloses, in figure 2, a method, further comprising fine-tuning an alignment between the first lens (26, lens element) and the second lens (32, lens element) based on a result of the alignment validation (paragraph 0051 discloses alignment accuracy).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan et al. (2018/0039052), hereinafter Khan in view of Miyata et al. (2005/0212951), hereinafter Miyata.
Regarding claim 4, Khan discloses, in figure 2, a method, ); prior to stacking the first lens and the second lens to form a second optical assembly, adjusting at least one of an optical center, a tilt, or a polarimetric angle of at least one of the first lens or the second lens in a second assembly and validation line (paragraph 0051 discloses the use of a polarimeter to measure through optical system 20 during alignment to determine how much ellipticity is present an to use this information in guiding the alignment during assembly).
Khan fails to disclose performing an optical center measurement for at least one of the first lens or the second lens, and adjusting the optical center of at least one of the first lens or the second lens when centering measurement does not satisfy a predetermined optical center condition.
Miyata discloses performing an optical center measurement for at least one of the first lens or the second lens (2, lens unit) (paragraph 0019 discloses measurement for the lens unit 2), and adjusting the optical center of at least one of the first lens or the second lens when centering measurement does not satisfy a predetermined optical center condition (paragraph 0015 discloses emitting beams to the center of the lenses, measuring the beam spots, and adjusting the lenses and paragraph 0020 discloses by performing an adjustment using the lens unit adjusting section 13 while at the same time checking the area measurement results of the beam spots s1-s5 using the monitor 12C, it is possible to manually adjust the focus position of the lens unit 2).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Khan with the optical center measurement and adjustment of Miyata for the purpose of adjusting the focus position of the lens unit. 
Regarding claim 5, Khan discloses all the limitations in common with claim 1, and such is hereby incorporated.
Khan fails to disclose performing a tilting measurement for at least one of the first lens or the second lens, and adjusting the tilt of at least one of the first lens or the second lens when the tilting measurement does not satisfy a predetermined tilting condition.
Miyata discloses performing a tilting measurement for at least one of the first lens or the second lens, and adjusting the tilt of at least one of the first lens or the second lens when the tilting measurement does not satisfy a predetermined tilting condition (paragraph 0016 discloses a plurality of collimated laser beams LB2-LB5 are emitted at inclined angles (i.e. tilt) to the central portion of the lens unit 2 and paragraph 0019 discloses adjusting the lenses to adjust the focus).
Therefore it would have been obvious to one having ordinary skill in the art to combine the device of Khan with the optical center measurement and adjustment of Miyata for the purpose of adjusting the focus position of the lens unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/                Primary Examiner, Art Unit 2872